Case 21-18338-SMG Doc2 Filed 08/28/21 Page 1of1

United States Bankruptcy Court
Southern District of Florida

Inre _ Path Medical, LLC Case No.

 

Debtor(s) Chapter 11

CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for _ Path Medical, LLC _ in the above captioned action, certifies that the following is a
(are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:

Path Medical Center Holdings, Inc.
2304 W. Oakland Park Blvd
Fort Lauderdale, FL 33311

 

O None [Check if applicable |

August 27, 2021 G nott Jailer

Date Brett Lieberman

Signature of Attorney or Litigant
Counsel for Path Medical, LLC

Edelboim Lieberman Revah PLLC

20200 W Dixie Highway

Ste 905

Miami, FL 33180

305-768-9909 Fax:305-928-1114
Brett@elrolaw.com

 

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
